EX-99.1 Press Release NEWS RELEASE Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES OPERATING RESULTS FOR THIRD QUARTER AND YEAR TO DATE 2008 SEATTLE, WA, (November 10, 2008) - Emeritus Corporation (NYSE: ESC), a national provider of assisted living and Alzheimer’s and related dementia care services to senior citizens, today announced its third quarter 2008 results. Third Quarter 2008 Operating Highlights Compared to Second Quarter 2008 · Same store average occupancy increased to 87.2% from 86.7% · Average monthly revenue per unit increased by 2.3%to $3,449 · Community revenues increased by $6.1 million, or 3.3%, to $191.8 million · Operating income from continuing operations improved by $2.1 million Granger Cobb, President and Co-Chief Executive Officer, stated, "Our third quarter operating results demonstrate solid progress in improving occupancy and rate growth in a challenging economic environment.Despite the turmoil in the markets, the need-driven demand characteristics for senior care remains strong.Given our high quality portfolio, broad geographic reach, and our focus on the middle market, we expect our performance to be less affected by general economic conditions than many other providers in the industry.” Summary of 2008 Third Quarter Results Total revenue from continuing operations for the third quarter ended September 30, 2008, was $193.0 million.Of that, total community revenue from continuing operations was $191.8 million in the third quarter of 2008, compared to $185.7 million in the second quarter of 2008, an increase of $6.1 million, or 3.3%.Of the $6.1 million increase, approximately $4.2 million was due to an increase in the average monthly revenue per occupied unit with the balance attributable to improvements in occupancy. Average monthly revenue per occupied unit increased by 2.3% to $3,449 from $3,372 in the second quarter of 2008.The year-to-date increase in average monthly revenue per occupied unit is now above 6.0% on an annualized basis. For the total consolidated portfolio, average occupancy for the third quarter of 2008 was 86.6% versus 86.4% in the second quarter of 2008.For the total consolidated portfolio, occupancy increased to 88.1% on September 30, 2008, compared to 87.8% on June 30, 2008, the last day of each quarter.For the modified same store portfolio, which is all communities continuously operated since October 1, 2007 (i.e. post Summerville merger), excluding four communities with changes in capacity due to expansions, average occupancy increased to 87.2% in the third quarter of 2008 from 86.7% in the second quarter of 2008.Occupancy for this same store group on September 30, 2008, was 88.7% as compared to 88.0% on June 30, 2008. Community operating expenses were $123.7 million in the third quarter of 2008, compared to $119.5 million in the second quarter of 2008.This $4.2 million increase in operating expenses was primarily the result of an increase of $2.0 million in utilities costs and $1.9 million in labor expenses.Both expense categories were impacted by an additional day in the third quarter.Labor was also impacted by one-time hurricane costs and start-up costs related to new developments and a community acquisition. General and administrative expenses were flat at $14.7 million for the both third and second quarter of 2008.General and administrative expenses as a percent of total operated community revenues (including revenues of managed communities) was 6.7% for the third quarter compared to 6.9% in the second quarter of 2008. Operating income from continuing operations improved by $2.1 million from the second quarter of 2008, primarily driven by revenue gains of $6.1 million, and offset by an increase in operating expenses of $4.2 million. For the quarter ended September 30, 2008, Adjusted EBITDA was $31.9 million compared to $28.9 million for the second quarter of 2008, with the increase primarily driven by the improvement in operating income from continuing operations. Subsequent Events On October 17, 2008, the Company closed on the balance of the previously announced purchase of 29 communities from Health Care REIT, Inc. (NYSE: HCN) and affiliates.The communities were formerly operated by Emeritus under long-term leases.The initial closing was completed on June 30, 2008, and consisted of 19 communities with a capacity of 1,564 units.The October 17th closing included 10 communities with a capacity of 693 units for a purchase price of $77.2 million, excluding financing and closing costs. Financing for the 10 facilities consists of $56.4 million of mortgage debt financing, of which $29.0 million is at a weighted average fixed rate of 6.654%, and $27.4 million of variable rate debt at the one-month LIBOR rate plus 3.0%.The fixed-rate credit facility has a term of 10 years.The variable rate loan has a term of three years and may be prepaid without penalty. On October 22, 2008, the Company reached an agreement with Nationwide Health Properties, Inc. (NYSE: NHP) to extend its $21.4 million note from March 3, 2009, to March 31, 2012. Balance Sheet As of September 30, 2008, the Company had approximately $43.6 million of cash and cash equivalents, and had no outstanding borrowings under its $25.0 million line of credit.As previously announced, the Company retired its convertible debentures in the amount of $10.5 million on July 1, 2008.On September 30, 2008, total assets were $2.0 billion, including $1.6 billion of net investments in properties, total debt was $1.5 billion, including capital lease obligations, and shareholders’ equity was $389.1 million. Conference Call: The Company will host a conference call on November 10, 2008, at 5:00 P.M. Eastern Time to discuss its financial results for the third quarter ended September 30, 2008.Hosting the call will be Mr. Daniel Baty, Chairman and Co-Chief Executive Officer, Mr. Granger Cobb, President and Co-Chief Executive Officer, and Mr. Raymond Brandstrom, Chief Financial Officer The conference call will be webcast live over the internet from the Company’s web site at www.emeritus.com under the “investors” section.The conference call can also be accessed by dialing (800) 545-9704, or for international participants (913) 981-5535.A replay of the conference call will be available after 8:00 P.M. Eastern Time on Monday, November 10, 2008, until midnight Eastern Time on Monday, November 17, 2008, and can be accessed by dialing (888) 203-1112, or for international participants (719) 457-0820 and entering the passcode Non-GAAP Financial Measures Adjusted EBITDA/EBITDAR are financial measures of operating performance that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP).We believe these non-GAAP measures are useful in identifying trends in our day-to-day performance because they exclude items that are of little or no significance to operations and provide indicators to management of progress in achieving optimal operating performance.In addition, these measures are used by many research analysts and investors to evaluate the performance and the value of companies in our industry.We strongly urge you to review the reconciliation of net loss to Adjusted EBITDA/EBITDAR provided below, along with our consolidated balance sheets, statements of operations, and cash flows.We define Adjusted EBITDA/EBITDAR and provide other information about these non-GAAP measures in our quarterly report on Form 10-Q. The table below shows the reconciliation of net loss to Adjusted EBITDAR for the three and nine months ended September 30, 2008 and 2007: Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Net loss $ (23,076 ) $ (11,573 ) $ (74,278 ) $ (22,897 ) Provision for income taxes 270 (1,290 ) 750 30 Equity losses (gains) in unconsolidated joint ventures 33 805 890 (5,691 ) Depreciation and amortization 29,199 20,046 89,554 48,670 Amortization of deferred gains (130 ) (464 ) (1,134 ) (1,567 ) Non-cash stock option compensation expenses 968 2,133 3,786 3,456 Convertible debentures conversion costs - - - 1,329 Debt refinancing fees - - 1,090 - Interest expense 25,169 18,403 68,952 48,736 Change in fair value of interest rate swaps 119 - (16 ) - Interest income (480 ) (2,618 ) (1,915 ) (3,799 ) Discontinued operations 474 525 5,840 1,285 Other non-cash activity: Professional and workers' compensation liability adjustments (630 ) (27 ) (2,485 ) (1,695 ) Adjusted EBITDA 31,916 25,940 91,034 67,857 Facility lease expense 22,339 12,205 66,968 29,655 Adjusted EBITDAR $ 54,255 $ 38,145 $ 158,002 $ 97,512 For a more detailed understanding of Emeritus, please refer to the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission on March 17, 2008, or visit the Company’s Internet site at www.emeritus.com to obtain a copy. ABOUT THE COMPANY Emeritus Corporation is a national provider of assisted living and Alzheimer’s and related dementia care services to seniors.Emeritus is one of the largest and most experienced operators of freestanding assisted living communities located throughout the United States.These communities provide a residential housing alternative for senior citizens who need assistance with the activities of daily living, with an emphasis on personal care services, which provides support to the residents in the aging process.Emeritus currently operates 289 communities in 36 states representing capacity for approximately 25,000 units and approximately 29,800 residents at September 30, 2008.Our common stock is traded on the New York Stock Exchange under the symbol ESC, and its home page can be found on the Internet at www.emeritus.com. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances, operations, and prospects.The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from our actual future experience as a result of such factors as: the effects of competition and economic conditions on the occupancy levels in our communities; our ability under current market conditions to maintain and increase our resident charges in accordance with our rate enhancement programs without adversely affecting occupancy levels; increases in interest costs as a result of re-financings; our ability to control community operation expenses, including insurance and utility costs, without adversely affecting the level of occupancy and the level of resident charges; our ability to generate cash flow sufficient to service our debt and other fixed payment requirements; our ability to find sources of financing and capital on satisfactory terms to meet our cash requirements to the extent that they are not met by operations, uncertainties related to professional liability claims; and uncertainties about our ability to successfully integrate our company after the merger with Summerville Senior Living, Inc.We have attempted to identify, in context, certain of the factors that we currently believe may cause actual future experience and results to differ from our current expectations regarding the relevant matter or subject area.These and other risks and uncertainties are detailed in our reports filed with the Securities and Exchange Commission, including “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2007. EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS September 30, December 31, 2008 2007 (unaudited) Current Assets: Cash and cash equivalents $ 43,641 $ 67,710 Short-term investments 2,075 2,453 Trade accounts receivable, net of allowance of $811 and $995 5,646 6,383 Other receivables 4,905 11,510 Tax, insurance, and maintenance escrows 22,205 18,566 Prepaid workers' compensation 17,714 18,224 Other prepaid expenses 8,175 10,744 Property held for sale 15,134 – Total current assets 119,495 135,590 Long-term investments 6,921 4,749 Property and equipment, net of accumulated depreciation of $141,683 and $179,620 1,621,850 1,418,152 Construction in progress 23,190 12,694 Restricted deposits 18,085 19,808 Lease and contract acquisition costs, net of amortization of $52,425 and $23,940 19,336 67,227 Goodwill 75,498 70,659 Other intangible assets, net of amortization of $13,089 and $3,944 133,629 142,774 Other assets, net 19,001 13,827 Total assets $ 2,037,005 $ 1,885,480 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 79,403 $ 22,613 Current portion of capital lease and financing obligations 10,057 23,774 Current portion of convertible debentures – 10,455 Trade accounts payable 5,909 7,844 Accrued employee compensation and benefits 37,450 35,815 Accrued interest 6,697 4,527 Accrued real estate taxes 12,532 7,715 Accrued professional and general liability 15,352 13,545 Accrued income taxes 4,835 5,377 Other accrued expenses 9,191 10,610 Deferred revenue 13,134 10,446 Unearned rental income 15,647 14,302 Total current liabilities 210,207 167,023 Long-term debt, less current portion 1,177,770 711,664 Capital lease and financing obligations, less current portion 222,053 497,039 Deferred gain on sale of communities 4,942 21,259 Deferred rent 12,681 6,231 Other long-term liabilities 20,301 23,757 Total liabilities 1,647,954 1,426,973 Commitments and contingencies Shareholders' Equity (Deficit): Preferred stock, $.0001 par value. Authorized 20,000,000 shares, none issued Common stock, $.0001 par value. Authorized 100,000,000 shares; issued and outstanding 39,108,392 and 39,030,597 shares at September 30, 2008, and December 31, 2007, respectively 4 4 Additional paid-in capital 718,994 714,258 Accumulated other comprehensive income 86 – Accumulated deficit (330,033 ) (255,755 ) Total shareholders' equity 389,051 458,507 Total liabilities and shareholders' equity $ 2,037,005 $ 1,885,480 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues: Community revenue $ 191,761 $ 133,875 $ 562,203 $ 347,833 Management fees 1,266 1,415 3,648 3,221 Total operating revenues 193,027 135,290 565,851 351,054 Expenses: Community operations (exclusive of depreciation and amortization and facility lease expense shown separately below) 123,726 86,525 364,338 221,496 General and administrative 14,737 12,999 44,079 34,335 Depreciation and amortization 29,199 20,046 89,554 48,670 Facility lease expense 22,339 12,205 66,968 29,655 Total operating expenses 190,001 131,775 564,939 334,156 Operating income from continuing operations 3,026 3,515 912 16,898 Other income (expense): Interest income 480 2,618 1,915 3,799 Interest expense (25,169 ) (18,403 ) (68,952 ) (48,736 ) Change in fair value of interest rate swaps (119 ) - 16 - Equity gains (losses) in unconsolidated joint ventures (33 ) (805 ) (890 ) 5,691 Other, net (517 ) 737 (689 ) 766 Net other expense (25,358 ) (15,853 ) (68,600 ) (38,480 ) Loss from continuing operations before income taxes (22,332 ) (12,338 ) (67,688 ) (21,582 ) Benefit of (provision for) income taxes (270 ) 1,290 (750 ) (30 ) Loss from continuing operations (22,602 ) (11,048 ) (68,438 ) (21,612 ) Loss from discontinued operations (474 ) (525 ) (5,840 ) (1,285 ) Net loss $ (23,076 ) $ (11,573 ) $ (74,278 ) $ (22,897 ) Basic and diluted loss per common share: Continuing operations $ (0.58 ) $ (0.34 ) $ (1.75 ) $ (0.93 ) Discontinued operations (0.01 ) (0.02 ) (0.15 ) (0.06 ) $ (0.59 ) $ (0.36 ) $ (1.90 ) $ (0.99 ) Weighted average common shares outstanding - basic and diluted 39,082 32,001 39,059 23,165 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $ (74,278 ) $ (22,897 ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization 89,554 48,670 Amortization of above/below market rents 7,572 860 Amortization of deferred gain (1,134 ) (1,567 ) Impairment of long-lived assets and investments 4,930 - Amortization of loan fees 1,849 1,284 Allowance for doubtful receivables 1,096 798 Equity investment losses and distributions 890 1,651 Stock option compensation 3,786 3,456 Change in fair value of interest rate swap (16 ) - Other 648 883 Changes in operating assets and liabilities Deferred revenue 2,688 456 Deferred rent 7,012 1,348 Change in operating assets and liabilities - other 11,860 (4,387 ) Net cash provided by operating activities 56,457 30,555 Cash flows from investing activities: Acquisition of property and equipment (574,970 ) (784,877 ) Acquisition deposits (3,167 ) - Sale of property and equipment 6,754 - Payment for purchase of Summerville, net of acquired cash - (770 ) Lease and contract acquisition costs (686 ) (170 ) Payments from affiliates and other managed communities, net 394 371 Investment in affiliates/other (2,976 ) (306 ) Net cash used in investing activities (574,651 ) (785,752 ) Cash flows from financing activities: Proceeds from sale of stock, net of issuance costs 950 330,863 Decrease in restricted deposits 1,882 8,555 Debt issuance and other financing costs (9,405 ) (5,570 ) Proceeds from long-term borrowings and financings 663,496 643,093 Repayment of long-term borrowings and financings (151,055 ) (153,628 ) Repayment of capital lease and financing obligations (11,743 ) (15,594 ) Net cash provided by financing activities 494,125 807,719 Net increase (decrease) in cash and cash equivalents (24,069 ) 52,522 Cash and cash equivalents at the beginning of the period 67,710 14,049 Cash and cash equivalents at the end of the period $ 43,641 $ 66,571 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (In thousands, except per share data) Q3 -2008 Q2 -2008 YTD 2008 Revenues: Community revenues $ 191,761 $ 185,705 $ 562,203 Management fees 1,266 1,223 3,648 Total operating revenues 193,027 186,928 565,851 Expenses: Community operations (exclusive of depreciation and amortization and facility lease expense shown separately below) 123,726 119,526 364,338 General and administrative 14,737 14,731 44,079 Depreciation and amortization 29,199 29,451 89,554 Facility lease expense 22,339 22,313 66,968 Total operating expenses 190,001 186,021 564,939 Operating income from continuing operations 3,026 907 912 Other income (expense): Interest income 480 581 1,915 Interest expense (25,169 ) (22,741 ) (68,952 ) Change in Derivative Value (119 ) 972 16 Equity earnings (losses) in unconsolidated joint ventures (33 ) 665 (890 ) Other, net (517 ) (580 ) (689 ) Net other expense (25,358 ) (21,103 ) (68,600 ) Loss from continuing operations before income taxes (22,332 ) (20,196 ) (67,688 ) Provision for income taxes (270 ) (270 ) (750 ) Loss from continuing operations (22,602 ) (20,466 ) (68,438 ) Loss from discontinued operations (474 ) (4,768 ) (5,840 ) Net loss $ (23,076 ) $ (25,234 ) $ (74,278 ) Basic and diluted loss per common share Continuing operations $ (0.58 ) $ (0.53 ) $ (1.75 ) Discontinued Operations (0.01 ) (0.12 ) (0.15 ) $ (0.59 ) $ (0.65 ) $ (1.90 ) Weighted Average common shares outstanding - basic and diluted $ 39,082 $ 39,059 $ 39,059 Emeritus Corporation Cash lease and interest expense Unaudited Three months ended September 30, 2008 (After HC REIT Phase 2 Transaction) Actual Projected 3 Months Range Sep-08 Q4-2008 Facility lease expense - GAAP $ 22,339 $ 22,100 - $22,300 Less: Straight-line rents (2,219 ) (2,200)-(2,300 ) Above/below market rents (2,524 ) (2,500)-(2,600 ) Plus: Capital lease interest 4,488 4,000 - 4,200 Capital lease principal 2,135 1,700 - 1,900 Facility lease expense - CASH $ 24,219 $ 23,100 - $23,500 Interest expense - GAAP $ 25,169 $ 25,760 - $26,350 Less: Straight-line interest (37 ) (40)-(50 ) Capital lease interest (4,488 ) (4,000)-(4,200 ) Capitalized interest 84 80 - 100 Loan fee amortization (739 ) (800)-(900 ) Interest expense - CASH $ 19,989 $ 21,000 - $21,300 Depreciation expense $ 29,199 $ 29,300 - $29,500
